            UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA




SAUL PADILLA,                     CV 19-00892-DSF (PLAx)
       Plaintiff,
                                  Order to Show Cause re
               v.                 Sanctions

CITY OF BELL GARDENS, et
al.,
       Defendants.



   Arpi Galstian has not responded to the Court’s several
communications concerning the fact that she is not a member of
the Bar of the Central District of California. Ms. Galstian’s
appearance without applying for membership was inappropriate.
The failure of Ms. Galstian to respond to the Court’s
communications is unacceptable.

   Ms. Galstian is ordered to show cause in writing no later than
May 20, 2019 why she should not be sanctioned in the amount of
$250 for this conduct. Taking the appropriate action to obtain
membership in the Bar of this Court or to terminate Ms. Galstian
as counsel no later than May 15, 2019 will be an acceptable
response to the Order to Show Cause. Failure to respond with an
acceptable explanation or to take the appropriate action will result
in the sanctions being imposed.

     IT IS SO ORDERED.


Date: May 1, 2019                    ___________________________
                                     Dale S. Fischer
                                     United States District Judge




                                 2
